Case: 11-15700     Date Filed: 09/20/2012   Page: 1 of 2




               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 11-15700
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:11-cr-00118-SCB-TBM-4

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JUAN CARLOS TORRES-PADILLA,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                              (September 20, 2012)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Joseph Torres, appointed counsel for Juan Carlos Torres-Padilla, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent
              Case: 11-15700     Date Filed: 09/20/2012   Page: 2 of 2

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Torres-Padilla’s conviction and sentence are AFFIRMED.




                                          2